Case 9:19-cv-81179-RAR Document 42 Entered on FLSD Docket 12/17/2019 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 19-CIV-81179-RAR

  ILLOOMINATE MEDIA, INC. and
  LAURA LOOMER,

          Plaintiffs,
  v.

  CAIR FOUNDATION and
  JOHN DOES 1-5,

        Defendants.
  _______________________________/

                 ORDER GRANTING JOINT MOTION TO DEFER FEE BRIEFING

          THIS CAUSE comes before the Court on the parties’ Joint Motion to Defer Fee Briefing

  Until after Appeal [ECF No. 40], filed on December 13, 2019. The parties seek an order deferring

  attorney’s fee briefing until after resolution of Plaintiffs’ appeal. Having reviewed the Motion, the

  record, and being otherwise fully advised in the premises, it is

          ORDERED AND ADJUDGED that the parties’ Joint Motion [ECF No. 40] is

  GRANTED. Any motion for attorney’s fees shall be due no later than sixty days after Plaintiffs’

  current appeal is terminated—such as by issuance of the mandate or dismissal of the appeal. Meet

  and confer requirements pursuant to Southern District of Florida Local Rule 7.3(b)(2) remain in

  full effect.

          DONE AND ORDERED in Fort Lauderdale, Florida, this 17th day of December, 2019.



                                                           _________________________________
                                                           RODOLFO RUIZ
                                                           UNITED STATES DISTRICT JUDGE
